                      Case 3:17-cv-00308-WHO Document 157 Filed 07/30/19 Page 1 of 7



          1      Robert P. Doty (SBN 148069)
                 rdoty@coxcastle. corn
          2      Ali P. Hamidi (SBN 191198)
                 ahamidi@coxcastle.corn
          3      James M. Purvis (SBN 281596)
                 jpurvis@coxcastle. corn
          4      COX, CASTLE & NICHOLSON LLP
                 50 California Street, Suite 3200
          5       San Francisco, CA 94111
                 Telephone: (415) 262-5100
          6      Facsimile: (415) 262-5199

          7      Attorneys for Plaintiffs
                 The Successor Agency to the former Emeryville
          8      Redevelopment Agency and The City of Emeryville

          9                                          UNITED STATES DISTRICT COURT

         10                                     NORTHERN DISTRICT OF CALIFORNIA

         11
                 THE SUCCESSOR AGENCY TO THE FORMER                 Case No. 17-cv-00308-WHO
         12      EMERYVILLE REDEVELOPMENT AGENCY
                 AND THE CITY OF EMERYVILLE,
         13                                                         AMENDED JOINT DISCOVERY PLAN
                                       Plaintiffs,
         14                                                         Judge:                 Hon. William H. Orrick
                                 vs.                                Action Filed:          January 20, 2017
         15
                 SWAGELOK COMPANY, an Ohio corporation;             CMC Date:              August 6, 2019
         16      WHITNEY RESEARCH TOOL CO,                          Time:                  2:00 p.m.
                 a dissolved California corporation; HANSON
         17      BUILDING MATERIALS LIMITED,
                 a British Corporation; CATHERINE LENNON
         18      LOZICK, an individual residing in Ohio,
         19                            Defendants.
         20
                 AND RELATED COUNTERCLAIMS AND
         21      CROSSCLAIMS

         22

         23

         24

         25

         26

         27

         28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431\ 10652889                                                             Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                       AMENDED JOINT DISCOVERY PLAN
                       Case 3:17-cv-00308-WHO Document 157 Filed 07/30/19 Page 2 of 7



           1            Plaintiffs The Successor Agency to the Former Emeryville Redevelopment Agency

           2     ("Successor Agency") and The City of Emeryville ("City") (collectively, "Plaintiffs"), and

           3     Defendants Swagelok Company ("Swagelok"), Catherine Lennon Lozick ("Lozick"), Whitney

           4     Research Tool Co. ("Whitney") and Specially Appearing Hanson Building Materials Limited

           5     ("HBML")1 (collectively, the "Parties"), by and through their respective counsel of record, hereby

           6     submit this Amended Joint Discovery Plan pursuant to Rule 26(f) in advance of the Case

           7     Management Conference scheduled to take place on August 6, 2019, at 2 p.m.

           8            1.       Initial Disclosures. Plaintiffs, Swagelok, Lozick, and Whitney timely complied with

           9     Rule 26 by providing their initial disclosures on December 4, 2017. HBML timely complied with
         10      Rule 26 by providing its initial disclosures on March 1, 2019, after its motion to dismiss was denied.
         11             2.       Subject(s) of Discovery. For most of 2018, Plaintiffs, Swagelok, Lozick and
         12      Whitney pursued jurisdictional discovery from HBML in support of their oppositions to HBML's
         13      motion to dismiss for lack of personal jurisdiction. Pursuant to this Court's Order, such discovery
         14      was limited to those jurisdictional issues raised in HBML's motion. These efforts were substantial
         15      and are described more thoroughly in the Parties' Joint Case Management Statement, filed
         16      concurrently herewith. Now that HBML's motion to dismiss has been denied, the Parties have met
         17      and conferred to discuss all remaining discovery issues.
         18             Moving forward, Plaintiffs, Swagelok, Lozick and Whitney intend to request that HBML
         19      supplement and produce certain information which HBML had objected to and withheld but as to
         20      which Plaintiffs, Swagelok, Lozick, Whitney and HBML had agreed that HBML would not claim
         21      waiver thereto in later discovery in the event its motion to dismiss was denied by the Court.
         22      Furthermore, Plaintiffs would be requesting from all Defendants the source, nature, and extent of
         23      the contamination at 5679 Horton Street in the City of Emeryville, Alameda County, California (the
         24      "Property"); Defendants Swagelok, Lozick, Whitney and HBML's alleged role(s) in causing the
         25      contamination; and those same Defendants' alleged actions in response to Plaintiffs' and regulatory
         26      agencies' requests to address the contamination or otherwise mitigate Plaintiffs' damages.
         27
                 1 HBML timely asserted, and continues to assert, that this Court does not have personal jurisdiction
         28      over it.
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431\ 10652889                                     -1-                       Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                        AMENDED JOINT DISCOVERY PLAN
                       Case 3:17-cv-00308-WHO Document 157 Filed 07/30/19 Page 3 of 7



          1             Defendants Swagelok, Lozick and Whitney's initial discovery will focus on the

          2      environmental investigation of and acquisition by Plaintiff Successor Agency of the Property and its

          3      subsequent activities at the Property; the activities of Marchant and Smith Corona-Marchant

          4      ("SCM") associated with the Property; Plaintiffs' investigations of the Property post acquisition

          5      (including activities of their environmental consultant that Swagelok, Lozick, and Whitney contend

          6      has caused and exacerbated the migration of contaminants in the subsurface), and agency oversight

          7      of such investigations; the source, nature, and extent of the contamination at Property; response

          8      costs and damages allegedly incurred by Plaintiffs relating to the contamination at the Property;

          9      proposed remediation plans by the City and its consultants; Plaintiffs' liability under Defendants'

        10       counterclaims; and HBML's liability under Defendants' crossclaims.

        11              After the Court denied HMBL's Motion to Dismiss (and after discussing its discovery plan

         12      with the other parties), HBML served Requests for Production of Documents on the other parties
         13      related to their allegations regarding activity by HBML 26 years after the contamination at issue
         14      allegedly occurred. HBML also served subpoenas on the parent company of Millennium regarding
         15      the Property and third party environmental consultants related to their public analyses of alleged
         16      contamination at the Property. HBML also noticed the deposition of an elderly witness previously
         17      affiliated with HBML or its affiliate. HBML plans to serve discovery on all parties related to the
         18      following (as applicable): their allegations regarding activity by parent company HBML from 1985
         19      through 1996; the environmental investigations and proposed remediation of the Property; the
         20      acquisition by the parties of the Property and their subsequent activities at the Property which
         21      contributed to contamination at the Property; agency oversight of investigations of the Property; the
         22      source, nature, and extent of the contamination at or allegedly emanating from the Property;
         23      response costs and damages allegedly incurred by Plaintiffs relating to the contamination at the
         24      Property; Plaintiffs' liability under HBML's counterclaims; and Swagelok's, Lozick's and
         25      Whitney's liability under HBML's crossclaims.
         26

         27

         28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431\ 10652889                                      -   2-                   Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                         AMENDED JOINT DISCOVERY PLAN
                         Case 3:17-cv-00308-WHO Document 157 Filed 07/30/19 Page 4 of 7




          1               All parties reserve the right to propound additional discovery on further topics relevant to

          2      their claims, counterclaims and crossclaims and defenses, and the counterclaims, crossclaims and

          3      defenses of other parties.

          4                3.     Timing of Discovery.

          5                At this time, the Parties propose the following general timeline for conducting discovery:

          6      Event                                                    Proposed Deadline

          7      Date By Which Parties May Complete Any                   Later of July 30, 2020 (or 30 days prior to site
                 Testing of the Project Site
          8                                                               demolition)2
                 Complete Depositions of Non-Expert Witnesses             August 30, 2020
          9
                 and Fact Discovery Cut-off
         10      Expert Witness Disclosures and Reports                   October 30, 2020
                 Rebuttal Expert Disclosures and Reports                  February 28, 2021
         11
                 Expert Discovery Cutoff                                  May 30, 2021
         12
                 Last Day to File Dispositive Motions                     August 16, 2021
         13      Pretrial Conference                                      TBD
         14      Trial                                                    TBD

         15      All of the above dates also may, in addition, be subject to change by mutual agreement of the

         16      Parties and/or Court order in the event of unforeseen circumstances.

         17                4.      Phasing of Discovery. Except as otherwise stated above, the Parties do not believe

         18      that discovery should be phased, limited, or focused on particular issues. Discovery of fact

         19      witnesses will be completed before the exchange of expert reports and commencement of expert

         20      discovery.

         21                5.      Electronically Stored Information. The Parties do not anticipate any issues relating to

         22      the disclosure or discovery of electronically stored information, including the form or forms in which

         23      it should be produced.

         24                6.      Privilege and Protection. The Parties have agreed to provide a privilege log relating to

         25      any document or category(ies) of documents withheld pursuant to Rule 26(b)(5)(A). Subsequent

         26      claims of inadvertent production of protected materials may be made in accordance with Rule

         27
                 2
         28          Plaintiffs will give the other Parties 90 (ninety) days written notice of any site demolition.
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431 \ 10652889                                        -3-                       Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                             AMENDED JOINT DISCOVERY PLAN
                       Case 3:17-cv-00308-WHO Document 157 Filed 07/30/19 Page 5 of 7




          1      26(b)(5)(B). Upon service of a privilege log and assertion of a privilege, any dispute regarding any

          2      claim or privilege will be resolved through a motion to compel, following appropriate efforts to meet

          3      and confer.

          4             7.       Millennium Custodial Trust Privilege Log from Pillsbury Law Firm. During the course

          5      of jurisdictional discovery, Plaintiffs, Swagelok and Lozick incurred substantial costs related to a

          6      subpoena of documents from the Millennium Custodial Trust. Collectively, Plaintiffs, Swagelok and

          7      Lozick assert that they have incurred over $100,000 for 115,822 pages of documents produced by

          8      Pillsbury, counsel for the Millennium Custodial Trust. Such costs consisted of Pillsbury's hourly

          9      attorney review time, scanning, privilege review and quality control review. Despite HBML's

         10      position that precedent requires otherwise, HBML does not object to duplicate documents not being

         11      produced and has confirmed that third party Millennium Custodial Trust has now produced to HBML

         12      all documents produced to the other parties in connection with their subpoenas on Millennium

         13      Custodial Trust.

         14             As part of Plaintiffs,' Swagelok's and Lozick's meet and confer conferences with Pillsbury,

         15      Pillsbury has informed them that it refuses to produce a privilege log without reimbursement of no less

         16      than an additional $182,000 for their attorney preparation of such privilege log. Plaintiffs, Swagelok

         17      and Lozick believe that they have incurred more than the reasonable amount of the costs to obtain

         18      such documents and intend to bring a motion for an order compelling Pillsbury to provide a privilege

         19      log without further cost to the parties.

         20             8.       Discovery Changes/Limitations. The Parties believe that the limitation in Rule 30(a)

         21      regarding the number of depositions that may be taken without leave may not be adequate in this case,

         22      as the Parties' Initial Disclosures collectively identify over 40 individuals potentially with knowledge

         23      regarding various items at issue in this dispute.

         24             Plaintiffs, Swagelok, Lozick and Whitney also believe that, due to the complexity of the

         25      transactions related to HBML's and its affiliates' acquisition of Marchant and/or SCM and creation of

         26      numerous other entities through the merger and demerger process, the 7-hour time limitation per

         27      deposition will likely be inadequate to complete the deposition of HBML witnesses.

         28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431\ 10652889                                       -4   -                  Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                         AMENDED JOINT DISCOVERY PLAN
                         Case 3:17-cv-00308-WHO Document 157 Filed 07/30/19 Page 6 of 7




          1               HBML believes that the parties should complete the depositions of witnesses for any party,

          2      including HBML, within the 7-hour time limit set by and in compliance with the Federal Rules of

          3      Civil Procedure.

          4               The Parties agree that, the limitations in Rule 33(a)(1) regarding the total number of

          5      interrogatories that may be served on any party without leave of court (25) is not adequate in this case

          6      and should be increased to the following (regardless of when served): 50 interrogatories.

          7               The Parties reserve their rights to seek leave to extend the 7-hour deposition time limitation or

          8      to serve additional interrogatories should the need arise.

          9               9.      Other Orders and Issues for Consideration. The Parties reserve the right to raise any

         10      other issues for consideration and orders by the Court as may arise during the course of discovery.

         11

         12      Dated: July 30, 2019                           COX, CASTLE & NICHOLSON LLP
         13
                                                                By: /s/ Robert P. Doty
         14                                                         Robert P. Doty3
                                                                    Ali P. Hamidi
         15                                                         Attorneys for Plaintiffs
                                                                    THE SUCCESSOR AGENCY TO THE FORMER
         16                                                         EMERYVILLE REDEVELOPMENT AGENCY AND
                                                                    THE CITY OF EMERYVILLE
         17
                 Dated: July 30, 2019                           BAKER & HOSTETLER LLP
         18
                                                                By: /s/ Joelle A. Berle
         19                                                         John D. Parker
                                                                    Joelle A. Berle
         20                                                         Attorneys for Defendants
                                                                    SWAGELOK COMPANY and
         21                                                         WHITNEY RESEARCH TOOL CO.

         22      Dated: July 30, 2019                           MANSOUR GAVIN, LPA

         23                                                     By: /s/ Jeffrey M. Embleton
                                                                    Jeffrey M. Embleton
         24
                                                                    Samuel R. Martillotta
         25                                                         Attorneys for Defendant
                                                                    CATHERINE LENNON LOZICK
         26

         27

         28      3   Concurrence in the filing of this document has been obtained from each of the other signatories.
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431 \ 10652889                                      -5-                       Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                                           AMENDED JOINT DISCOVERY PLAN
                       Case 3:17-cv-00308-WHO Document 157 Filed 07/30/19 Page 7 of 7



          1

          2      Dated: July 30, 2019               WENDEL ROSEN BLACK & DEAN LLP
          3                                         By: /s/ Christine K Noma
                                                        Christine K. Noma
          4
                                                        Attorneys for Defendant
                                                        CATHERINE LENNON LOZICK
          5

          6      Dated: July 30, 2019               K&L GATES LLP

          7                                         By: /s/ Belynda S. Reck
                                                        Belynda S. Reck
          8                                             Kevin Asfour
                                                        Attorneys for Defendant
          9                                             HANSON BUILDING MATERIALS LIMITED

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
              070431 \ 10652889                         -   6-               Case No. 17-cv-00308-WHO
SAN FRANCISCO                                                         AMENDED JOINT DISCOVERY PLAN
